 

 

eh

a

 

 

GEUL AVIVOING ¢ LOSTES

 

 

 

pret eet ncaa nme en ciranemntals meine: wets

é

53
Seaway

Lia

Case 48-0. 08812 6K Document 22 Filed 10/18/18 Page 1 of 3

ey

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK .
71m OHIO

eee yu Be ,o) Pet ate ff

 

GINA WILLIAMS, Civ.No 18-5912 (RJS)
Plaintiff, INITIAL DISCLOSURES
UNDER FRCP 26(a) OF
-against- DEFENDANTS NEW YORK
CITY HOUSING AUTHORITY
NEW YORK CITY HOUSING AUTHORITY, CAROLYN JASPER, CESAR
CAROLYN JASPER, CESAR GONZALEZ, GONZALEZ, MATTHEW
MATTHEW HOFFMAN, RODNEY DAVIS, and HOFFMAN, RODNEY DAVIS,
THELMA WATKINS and THELMA WATKINS
Defendants.

 

Plaintiff Gina Williams hereby submit the following initial disclosures
under Federal Rule of Civil Procedure (“FRCP”) 26 (a)(1):

1. Plaintiff likely to have discoverable information that Plaintiff may use to
support her allegations in the amended complaint: Emails, Consent Decree signed
by Chairperson Stanley Brezenoff June 11, 2018. News articles, Response letters
from the New York City Housing Authority, All defendant’s personnel employment
files, disciplinary records, promotions and demotions including defendants witness
Xenia Rivera, Responses from the EEOC, April 24, 2018 New York City Counsel
transcript, employees emails, Counseling memorandums issued to plaintiff, Local

hearing,.

Documents that Plaintiff may use to support her allegations (FRCP)
26(A)(1)(A) (ii).
2. Collective bargaining agreement, Defendant’s NYCHA policy, website article

from the previous Tenant Association President of Pomonok Houses Monica
Case 1:18-cv-05912-JGK Document 22 Filed 10/18/18 Page 2 of 3

— —

Corbett.

Plaintiff investigation and search for documents upon which it may rely in its
prosecution of this action is continuing. Plaintiff reserve the right to supplement

these documents as additional documents are located.

Dated: Queens, New York
October 18, 2018

Gina Williams
Plaintiff — Pro Se
146-17 182"4 Street
Springfield Gardens, N.Y. 11413
Tel: (347) 886-7802
Ginawms@yerizon net

      
  
   

By:

 

. Gina Williams

To: KELLY D. MacNEAL

EVP for Legal Affairs and General Counsel
New York City Housing Authority

Nabiha Rahman

Attorney for Defendants

250 Broadway, 9" floor

New York, N.Y. 10007
Tel. No.: (212) 776-5043

Fax No.:(212) 776-5402
Nabiba.rahman@nycha.nyc.gov
1 I Had tinea

Case 1:18-cv-05912-JGK Document 22 Filed 10/18/18 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

  

6A Wy ll pn7s |

(List the name(s) of the plaintiff(s)/petitioner(s).) / g Civ. SY / Z ( 2 ) ( S )
- against - AFFIRMATION OF SERVICE

Mewank City Hosins puthadity

UW COA) ZAIE Z_)
Matthell LotPotaxiy Dodvey DAW 5 tHelme WARK s
(List the name(s) of the defendant{s)/respondent(s r)

r
I, (print your name) he dle ok JONCSecctare under penalty of perjury that I

tas '
served a copy of the attached (list the names of the documents you served). J L 1, / At B- [ 4 / sco 3 OfeS

 

 

upon all other parties in this case by (state how you served the documents, for exampl{hand delivery,

nail ovenighepres) DO PILORANAY MY NY [000 T _ rire

following persons (list the names and addresses of the cok le on served): Af Vet, A- LAW De ppt Mer? )
CAholy. Tasper,CesAk Gonzalez , Mathes HoPimrw>
Rodné y DA) 7yi¢e |mp- WALK ih 2

on nsonanettneaocimennay OLIOLR 1G Z0 Ie

OctoPeh 1%) ZOIB : Fitecdebick Taw

Pated fo DS SUP blud Aft ect
Ma amp of LY [1435
BY, 552-77 10

Telephone Number

 

 

 

E-Mail Address

Rev, 01/2013
